 

Exhibit 10(b)

 

EXECUTION COPY

 

 

 

PURCHASE AND CONTRIBUTION AGREEMENT

 

Dated as of December 27, 2002

 

Between

 

EDS INFORMATION SERVICES L.L.C.

 

as Seller and Collection Agent

 

and

 

LEGACY RECEIVABLES LLC

 

as Purchaser



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

              

Page

--------------------------------------------------------------------------------

PRELIMINARY STATEMENTS

  

1

ARTICLE I

  

DEFINITIONS

  

1

    

SECTION 1.01

  

Certain Defined Terms

  

1

    

SECTION 1.02

  

Other Terms

  

13

ARTICLE II

  

AMOUNTS AND TERMS OF PURCHASES AND CONTRIBUTIONS

  

13

    

SECTION 2.01

  

Facility

  

13

    

SECTION 2.02

  

Making Purchases

  

13

    

SECTION 2.03

  

Collections

  

14

    

SECTION 2.04

  

Settlement Procedures

  

15

    

SECTION 2.05

  

Payments and Computations, Etc.

  

16

    

SECTION 2.06

  

Contributions

  

16

ARTICLE III

  

CONDITIONS OF PURCHASES

  

17

    

SECTION 3.01

  

Conditions Precedent to Initial Purchase from the Seller

  

17

    

SECTION 3.02

  

Conditions Precedent to All Purchases

  

18

ARTICLE IV

  

REPRESENTATIONS AND WARRANTIES

  

20

    

SECTION 4.01

  

Representations and Warranties of the Seller

  

20

ARTICLE V

  

COVENANTS

  

23

    

SECTION 5.01

  

Covenants of the Seller

  

23

    

SECTION 5.02

  

Grant of Security Interest

  

30

    

SECTION 5.03

  

Covenant of the Seller and the Purchaser

  

30

ARTICLE VI

  

ADMINISTRATION AND COLLECTION

  

31

    

SECTION 6.01

  

Designation of Collection Agent

  

31

    

SECTION 6.02

  

Duties of Collection Agent

  

32

    

SECTION 6.03

  

Collection Agent Fee

  

34

    

SECTION 6.04

  

Certain Rights of the Purchaser

  

34

    

SECTION 6.05

  

Rights and Remedies

  

35

    

SECTION 6.06

  

Transfer of Records to Purchaser

  

36

ARTICLE VII

  

EVENTS OF TERMINATION

  

37

    

SECTION 7.01

  

Events of Termination

  

37

ARTICLE VIII

  

INDEMNIFICATION

  

40

    

SECTION 8.01

  

Indemnities by the Seller

  

40

 

i



--------------------------------------------------------------------------------

 

    

SECTION 8.02

  

Procedures When Litigation or Similar Proceedings Involved

  

43

ARTICLE IX

  

MISCELLANEOUS

       

44

    

SECTION 9.01

  

Amendments, Etc.

  

44

    

SECTION 9.02

  

Notices, Etc.

  

45

    

SECTION 9.03

  

Binding Effect; Assignability

  

45

    

SECTION 9.04

  

Costs, Expenses and Taxes

  

45

    

SECTION 9.05

  

No Proceedings

  

46

    

SECTION 9.06

  

Confidentiality

  

46

    

SECTION 9.07

  

GOVERNING LAW

  

47

    

SECTION 9.08

  

Third Party Beneficiary

  

47

    

SECTION 9.09

  

Execution in Counterparts

  

48

 

SCHEDULES

 

SCHEDULE I    Excluded Contracts and Excluded Receivables

 

EXHIBITS

 

EXHIBIT A    Credit and Collection Policy

EXHIBIT B    Lock-Box Banks

EXHIBIT C    Form of Promissory Note for Deferred Purchase Price

EXHIBIT D    Form of Promissory Note for Purchaser Loans

 

 

ii



--------------------------------------------------------------------------------

 

PURCHASE AND CONTRIBUTION AGREEMENT

 

Dated as of December 27, 2002

 

EDS INFORMATION SERVICES L.L.C., a Delaware limited liability company (“EIS”),
as Seller and Collection Agent, and LEGACY RECEIVABLES LLC, a Delaware limited
liability company (the “Purchaser”), agree as follows:

 

PRELIMINARY STATEMENTS.    (1)  Certain terms which are capitalized and used
throughout this Agreement (in addition to those defined above) are defined in
Article I of this Agreement.

 

(2)  The Seller has Receivables that it wishes to sell to the Purchaser, and the
Purchaser is prepared to purchase such Receivables on the terms set forth
herein.

 

(3)  The Seller may also wish to contribute Receivables to the capital of the
Purchaser on the terms set forth herein.

 

NOW, THEREFORE, the parties agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01    Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Adverse Claim” means a lien, security interest, or other charge or encumbrance,
or any other type of preferential arrangement.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or executive officer of such Person.

 

“Agent” means Citicorp North America, Inc., in its capacity as agent under the
Sale Agreement.

 

“Alternate Base Rate” means a fluctuating interest rate per annum as shall be in
effect from time to time, which rate shall be at all times equal to the highest
of:



--------------------------------------------------------------------------------

 

(a)  the rate of interest announced publicly by Citibank, N.A. in New York, New
York, from time to time as Citibank, N.A.’s base rate;

 

(b)  1/2 of one percent above the latest three-week moving average of secondary
market morning offering rates in the United States for three-month certificates
of deposit of major United States money market banks, such three-week moving
average being determined weekly on each Monday (or, if such day is not a
Business Day, on the next succeeding Business Day) for the three-week period
ending on the previous Friday by Citibank, N.A. on the basis of such rates
reported by certificate of deposit dealers to and published by the Federal
Reserve Bank of New York or, if such publication shall be suspended or
terminated, on the basis of quotations for such rates received by Citibank, N.A.
from three New York certificate of deposit dealers of recognized standing
selected by Citibank, N.A., in either case adjusted to the nearest 1/4 of one
percent or, if there is no nearest 1/4 of one percent, to the next higher 1/4 of
one percent; and

 

(c)  the Federal Funds Rate.

 

“Approved Government Contract” means a contract giving rise to U.S. Government
Receivables; provided that the Collection Agent or the Seller shall have
notified Purchaser and the Agent in writing that it wishes to include as
Transferred Receivables U.S. Government Receivables arising under such contract
and shall have provided Purchaser and the Agent with a description of such
contract and Purchaser or its designee shall have approved such request; and
provided, further, that an Approved Government Contract shall not include a
special access program contract, sensitive compartmented information contract or
other contract for which the United States government has restricted disclosure
of information regarding the existence or funding of the contract.

 

“Assignment of Claims Act” means (i) 31 U.S.C. § 3727 and 41 U.S.C. § 15, in
each case as amended and (ii) any rule, regulation or interpretation issued in
conjunction therewith.

 

“Assignment of Claims Documents” means (i) a duly completed, fully executed,
witnessed and notarized

 

2



--------------------------------------------------------------------------------

“Instrument of Assignment of Claims” in the form prescribed by the Assignment of
Claims Act and (ii) a duly completed and fully executed (including the
acknowledgment of the governmental contracting officer) “Notice of Assignment of
Claims” in the form prescribed by the Assignment of Claims Act, in each case
with such modifications as may be necessary or advisable to obtain approval of
the relevant government agency.

 

“Business Day” means any day on which banks are not authorized or required to
close in New York City.

 

“Collection Agent” means at any time the Person then authorized pursuant to
Section 6.01 to service, administer and collect Transferred Receivables.

 

“Collection Agent Fee” has the meaning specified in Section 6.03.

 

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds of such Receivable, including, without limitation, all cash
proceeds of Related Security with respect to such Receivable, and all funds
deemed to have been received by the Seller or any other Person as a Collection
pursuant to Section 2.04.

 

“Contract” means an agreement between the Seller and a customer of the Seller,
EDS and a customer of EDS, or the Seller and EDS jointly and a joint customer,
as the same may be amended, modified or restated from time to time, pursuant to
or under which the Seller, EDS or the Seller and EDS jointly, as the case may
be, shall be entitled to payment from the customer for merchandise sold or
services rendered from time to time and which shall constitute all such
agreements which are either (i) in force and effect on the date hereof except
for those agreements identified as Excluded Contracts in Part I of Schedule I or
(ii) entered into after the date hereof; provided, that the Seller shall have
the right to exclude (A) agreements entered into after the date hereof that are
(or are expected to be) subject to other financing arrangements by providing
written notice to the Purchaser or its designee within 90 days after the
execution of each such agreement (it being understood that if notice is provided
after the execution of any such agreement, the outstanding Transferred
Receivables shall include the Receivables arising thereunder from and after the
execution of such agreement until receipt of such

 

3



--------------------------------------------------------------------------------

notice), and (B) agreements to which the Seller, EDS or the Seller and EDS
jointly, as the case may be, are no longer parties after the divestiture of any
such agreement in connection with the disposition by the Seller or EDS of any
portion of its business, by providing written notice to the Purchaser or its
designee at least three Business Days prior to such divestiture, which notice,
in the case of both clause (A) and clause (B), shall include an amended Schedule
I listing all excluded agreements; provided, further, that (x) once an agreement
becomes a Contract, it may thereafter cease to be a Contract only upon mutual
agreement between the Seller and the Purchaser or its designee and (y) once an
agreement is excluded, it may thereafter become a Contract only upon mutual
agreement between the Seller and the Purchaser or its designee.

 

“Contributed Receivable” has the meaning specified in Section 2.06.

 

“Credit and Collection Policy” means those receivables credit and collection
policies and practices of the Seller in effect on the date of this Agreement
applicable to the Receivables and described in Exhibit A hereto, as modified in
compliance with this Agreement.

 

“Debt” means (i) indebtedness for borrowed money, (ii) obligations evidenced by
bonds, debentures, notes or other similar instruments, (iii) obligations to pay
the deferred purchase price of property or services, (iv) obligations as lessee
under leases which shall have been or should be, in accordance with generally
accepted accounting principles, recorded as capital leases, and (v) obligations
under direct or indirect guaranties in respect of, and obligations (contingent
or otherwise) to purchase or otherwise acquire, or otherwise to assure a
creditor against loss in respect of, indebtedness or obligations of others of
the kinds referred to in clauses (i) through (iv) above.

 

“Defaulted Receivable” means a Receivable:

 

(i)  as to which any payment, or part thereof, remains unpaid for more than 60
days from the original due date for such payment;

 

(ii)  as to which the Obligor thereof or any other Person obligated thereon or
owning any Related Security in respect thereof has taken any action, or

 

4



--------------------------------------------------------------------------------

suffered any event to occur, of the type described in Section 7.01(g); or

 

(iii)  which, consistent with the Credit and Collection Policy, would be written
off EDS’ or the Seller’s books as uncollectible.

 

“Deferred Purchase Price” means the portion of the Purchase Price of Purchased
Receivables purchased on any Purchase Date exceeding the amount of the Purchase
Price under Section 2.02 to be paid in cash, which portion when added to the
cumulative amount of all previous Deferred Purchase Prices (after giving effect
to any payments made on account thereof) shall not exceed 55% of the Outstanding
Balance of the Transferred Receivables. The obligations of the Purchaser in
respect of the Deferred Purchase Price shall be evidenced by the Purchaser’s
subordinated promissory note in the form of Exhibit C hereto.

 

“Deposit Account Acknowledgment Agreement” has the meaning assigned to that term
in the Sale Agreement.

 

“Diluted Receivable” means that portion (and only that portion) of any
Receivable by which the Receivable is either (i) reduced or canceled as a result
of (A) any defective, rejected or returned merchandise or services or any
failure by the Seller or EDS, as the case may be, to deliver any merchandise or
provide any services or otherwise to perform under the underlying Contract, (B)
any change in the terms of or cancellation of, a Contract or any cash discount,
discount for quick payment or other adjustment by the Seller or EDS, as the case
may be, which reduces the amount payable by the Obligor on the related
Receivable (except any such change or cancellation resulting from or relating to
the financial inability to pay or insolvency of the Obligor of such Receivable)
or (C) any set-off by an Obligor in respect of any claim by such Obligor as to
amounts owed by it on the related Receivable (whether such claim arises out of
the same or a related transaction or an unrelated transaction) or (ii) subject
to any specific dispute, offset, counterclaim or defense whatsoever (except the
discharge in bankruptcy of the Obligor thereof), if such dispute, offset,
counterclaim or defense remains unresolved for more than 60 days, but if within
such 60 day period the Obligor thereof has held back payment on account thereof,
then such portion of the Receivable shall immediately constitute a Diluted
Receivable; provided, that Diluted Receivables are

 

5



--------------------------------------------------------------------------------

calculated assuming that all chargebacks are resolved in the Obligor’s favor.

 

“Dilution” means, with respect to any Receivable, the aggregate amount of any
reductions or adjustments in the Outstanding Balance of such Receivable as a
result of any defective, rejected, or returned merchandise or services or any
cash discount, discount for quick payment or other adjustment or setoff.

 

“Discount” means, in respect of each Purchase, 1.0% of the Outstanding Balance
of the Receivables that are the subject of such Purchase; provided, however, the
foregoing Discount may be revised prospectively by request of either of the
parties hereto to reflect changes in recent experience with respect to
write-offs, timing and cost of Collections and cost of funds, provided that such
revision is consented to by both of the parties (it being understood that each
party agrees to duly consider such request but shall have no obligation to give
such consent).

 

“EDS” means Electronic Data Systems Corporation, a Delaware corporation.

 

“EDS Contribution Agreement” means the Contribution Agreement and Assignment,
dated as of the date hereof, between EDS and EIS, as the same may be amended or
restated from time to time, pursuant to which EIS will acquire Receivables,
Related Security and Collections related thereto (or interests therein) from EDS
by contribution to the capital of EIS.

 

“Eligible Receivable” means a Receivable:

 

(i)  the Obligor of which is a United States resident, is not an Affiliate of
any of the parties hereto, is not a state or local government or a state or
local governmental subdivision or agency of the states of Hawaii, Minnesota,
Montana, New Mexico or New York;

 

(ii)  the Obligor of which is not a U.S. Government Obligor, unless as to any
U.S. Government Receivable,(A) such Receivable is an obligation which
constitutes the full faith and credit obligation of the United States, (B) such
Receivable arises out of an Approved Government Contract and (C) the Collection
Agent or the Seller shall have delivered to the

 

6



--------------------------------------------------------------------------------

Purchaser or its designee the Assignment of Claims Documents with respect to the
Contract out of which such Receivable arises;

 

(iii)  which, at the time of the transfer thereof to the Purchaser under this
Agreement, is not a Defaulted Receivable and, if the Obligor is one of the 20
Obligors whose outstanding Transferred Receivables have the greatest aggregate
Outstanding Balances of the then aggregate outstanding Transferred Receivables,
such Obligor is not the Obligor of any Defaulted Receivables which in the
aggregate constitute 10% or more of the aggregate Outstanding Balance of all
Receivables of such Obligor;

 

(iv)  which, according to the Contract related thereto, is required to be paid
in full within 60 days of the original billing date therefor;

 

(v)  which is an obligation representing all or part of the sales price of
merchandise, insurance or services within the meaning of Section 3(c)(5) of the
Investment Company Act of 1940, as amended, and the nature of which is such that
its purchase with the proceeds of notes would constitute a “current transaction”
within the meaning of Section 3(a)(3) of the Securities Act of 1933, as amended;

 

(vi)  which is an “account” within the meaning of Article 9 of the UCC of the
applicable jurisdictions;

 

(vii)  which is denominated and payable only in United States dollars in the
United States;

 

(viii)  which arises under a Contract which, together with such Receivable, is
in full force and effect and constitutes the legal, valid and binding obligation
of the Obligor of such Receivable and is not subject to any Adverse Claim or any
current, known dispute that could result in the reduction, cancellation,
non-payment, adverse change in timing or other adverse change in the payment
terms of such Receivable, offset, counterclaim or defense whatsoever (except the
potential discharge in bankruptcy of such Obligor);

 

(ix)  which, together with the Contract related thereto, does not contravene in
any material respect

 

7



--------------------------------------------------------------------------------

any laws, rules or regulations applicable thereto (including, without
limitation, laws, rules and regulations relating to usury, consumer protection,
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy) and with respect to
which the Seller or EDS, as the case may be, is not in violation of any such
law, rule or regulation in any material respect;

 

(x)  which arises under a Contract under which the rights to payment of the
amounts owing thereunder by the Obligor may be legally transferred without the
consent of the Obligor;

 

(xi)  which was generated in the ordinary course of the Seller’s and/or EDS’
business, as the case may be;

 

(xii)  which, at the time of the transfer of such Receivable under this
Agreement, has not been extended, rewritten or otherwise modified from the
original terms thereof (except as permitted by Section 6.02(c));

 

(xiii)  the transfer, sale or assignment of which does not contravene any
applicable law, rule or regulation;

 

(xiv)  which (A) satisfies all applicable requirements of the Credit and
Collection Policy and (B) complies with such other criteria and requirements
(other than those relating to the collectibility of such Receivable) as the
Purchaser or its designee and the Seller may agree;

 

(xv)  as to which, at or prior to the later of the date of this Agreement and
the date such Receivable is created, the Purchaser or its designee has not
notified the Seller that such Receivable (or class of Receivables or Receivables
due from designated Obligors) for credit reasons is no longer acceptable for
purchase hereunder; and

 

(xvi)  as to which the Seller or EDS, as the case may be, has satisfied and
fully performed all obligations required to be fulfilled by it in order

 

8



--------------------------------------------------------------------------------

for the Obligor to be obligated to make payment thereunder and has rendered an
invoice.

 

“EPC” means EDS Properties Corporation, a Delaware corporation.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“Event of Termination” has the meaning specified in Section 7.01.

 

“Facility Termination Date” means the earliest of (i) December 23, 2005, (ii)
the date determined pursuant to Section 7.01 and (iii) the date which the Seller
designates by at least five Business Days’ notice to the Purchaser.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Citibank, N.A. from three Federal funds brokers of
recognized standing selected by it.

 

“General Trial Balance” of the Seller on any date means the Seller’s accounts
receivable trial balance (whether in the form of a computer printout, magnetic
tape or diskette) on such date, listing Obligors and the Receivables
respectively owed by such Obligors on such date together with the aged
Outstanding Balances of such Receivables, in form and substance reasonably
satisfactory to the Purchaser.

 

“Incipient Bankruptcy Event of Termination” means an event under Section 7.01(g)
that but for notice or lapse of time or both would constitute an Event of
Termination.

 

“Incipient Event of Termination” means an event that but for notice or lapse of
time or both would constitute an Event of Termination.

 

9



--------------------------------------------------------------------------------

 

“Indemnified Amounts” has the meaning specified in Section 8.01.

 

“Indemnified Party” has the meaning specified in Section 8.01.

 

“Lock-Box Account” means a post office box administered by a Lock-Box Bank or an
account maintained at a Lock-Box Bank and maintained for the purpose of
receiving Collections.

 

“Lock-Box Agreement” means an agreement among the Seller, the Purchaser (or its
assignees or designees) and any Lock-Box Bank in form and substance satisfactory
to the Purchaser (or its assignees or designees).

 

“Lock-Box Bank” means any of the banks holding one or more Lock-Box Accounts.

 

“Obligor” means a Person obligated to make payments pursuant to a Contract.

 

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof. Sales or use tax and any other taxes, expense
reimbursements, out-of-pocket expenses and other expenses which may be billed in
connection with a Receivable are not included in the Outstanding Balance.

 

“Person” means an individual, partnership, corporation (including a business
trust or statutory trust), limited liability company, joint stock company,
trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.

 

“Purchase” means a purchase by the Purchaser of Receivables from the Seller
pursuant to Article II.

 

“Purchase Date” means each day on which a Purchase is made pursuant to Article
II.

 

“Purchase Price” for any Purchase means an amount equal to the Outstanding
Balance of the Receivables that are the subject of such Purchase as set forth in
the Seller’s General Trial Balance, minus the Discount for such Purchase.

 

10



--------------------------------------------------------------------------------

 

“Purchased Receivable” means any Receivable which is purchased by the Purchaser
pursuant to Section 2.02.

 

“Purchaser Loan” means any loan made by the Purchaser, at its option, to the
Seller, upon the Seller’s request, provided that (a) the aggregate principal
amount at any one time outstanding of Purchaser Loans shall not exceed
$100,000,000, and (b) no such Purchaser Loans may be made if an Event of
Termination or an Incipient Event of Termination has occurred and is continuing,
or would occur after giving effect thereto, or if any amounts are outstanding
under the Deferred Purchase Price. Purchaser Loans made by the Purchaser
hereunder shall be evidenced by the promissory note of the Seller in
substantially the form of Exhibit D hereto.

 

“Receivable” means the indebtedness of any Obligor resulting from the provision
or sale of merchandise or services by the Seller, EDS or the Seller and EDS
jointly, as the case may be, under a Contract (whether constituting an account,
instrument, chattel paper or general intangible) as evidenced by an invoice or
other statement that an amount is due and owing under such Contract, and
includes the right to payment of any interest or finance charges and other
obligations of such Obligor with respect to that indebtedness.

 

“Related Security” means with respect to any Receivable:

 

(i)  to the extent such Receivable was originated solely by EDS or jointly by
EDS and the Seller, the EDS Contribution Agreement;

 

(ii)  all security interests or liens and property subject thereto from time to
time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all financing
statements filed against an Obligor describing any collateral securing such
Receivable;

 

(iii)  all guaranties, insurance and other agreements or arrangements of
whatever character from time to time supporting or securing payment of such
Receivable whether pursuant to the Contract related to such Receivable or
otherwise; and

 

11



--------------------------------------------------------------------------------

 

(iv)  all books, records and other information (including, without limitation,
computer programs, tapes, discs, punch cards, data processing software and
related property and rights) relating to such Receivable and the related
Obligor, but not including any Contract or any agreement or correspondence
relating to that Contract other than correspondence relating to the payment of
amounts owing by the Obligor under that Contract.

 

“Sale Agreement” means that certain Receivables Purchase Agreement, dated as of
the date hereof, among the Purchaser, as seller, CIESCO L.P. and Corporate Asset
Funding Company, Inc., as purchasers, Citibank, N.A., Citicorp North America,
Inc., as agent, EDS, and EIS, as originator and collection agent, as amended or
restated from time to time.

 

“Seller Report” means a report, in form and substance reasonably satisfactory to
the Purchaser, furnished by the Collection Agent to the Purchaser pursuant to
Section 6.02(b).

 

“Settlement Date” means the 12th Business Day of each month; provided, however,
that following the occurrence of an Event of Termination, Settlement Dates shall
occur on such days as are selected from time to time by the Purchaser or its
designee in a written notice to the Collection Agent.

 

“Third Party Payments” means the receivables identified as Excluded Receivables
in Part II of Schedule I.

 

“Transferred Receivable” means a Purchased Receivable or a Contributed
Receivable.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

 

“Undertaking (Originator)” has the meaning assigned to that term in the Sale
Agreement.

 

“Undertakings” has the meaning assigned to that term in the Sale Agreement.

 

12



--------------------------------------------------------------------------------

 

“U.S. Government Obligor” means the United States government or any federal
governmental department or agency of the United States.

 

“U.S. Government Receivable” means any Receivable the Obligor of which is a U.S.
Government Obligor.

 

SECTION 1.02    Other Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles. All terms used in Article 9 of the UCC in the State of New York, and
not specifically defined herein, are used herein as defined in such Article 9.

 

ARTICLE II

 

AMOUNTS AND TERMS OF PURCHASES AND CONTRIBUTIONS

 

SECTION 2.01    Facility.  On the terms and conditions hereinafter set forth and
without recourse to the Seller (except to the extent specifically provided
herein), the Seller may at its option sell and/or contribute to the Purchaser
all Receivables owned by it, and the Purchaser may at its option purchase or
accept as a contribution from the Seller all such Receivables from time to time,
in each case during the period from the date hereof to the Facility Termination
Date.

 

SECTION 2.02    Making Purchases.

 

(a)  Initial Purchase.  The Seller shall give the Purchaser at least one
Business Day’s notice of its request for the initial Purchase hereunder, which
request shall specify the date of such Purchase (which shall be a Business Day)
and the proposed Purchase Price for such Purchase. The Purchaser shall promptly
notify the Seller whether it has determined to make such Purchase. On the date
of such Purchase, the Purchaser shall, upon satisfaction of the applicable
conditions set forth in Article III, pay the Purchase Price for such Purchase in
the manner provided in Section 2.02(c).

 

(b)  Subsequent Purchases.  On each Business Day following the initial Purchase,
unless the Seller shall notify the Purchaser or the Purchaser shall notify the
Seller to the contrary, the Seller shall sell to the Purchaser and the Purchaser
shall purchase from the Seller, upon satisfaction of the applicable conditions
set forth in Article III, all Receivables of the Seller (whether originated by
the Seller,

 

13



--------------------------------------------------------------------------------

originated jointly by EDS and the Seller and as to which EDS has contributed its
interest to the Seller, or originated by EDS and contributed to the Seller)
which have not previously been sold or contributed to the Purchaser; provided,
however, that the Seller may, at its option on any Purchase Date, contribute all
or any of such Receivables to the Purchaser pursuant to Section 2.06, instead of
selling such Receivables to the Purchaser pursuant to this Section 2.02(b). The
Purchaser shall pay the Purchase Price for such Purchase in the manner provided
in Section 2.02(c).

 

(c)  Payment of Purchase Price.  The Purchase Price for the initial Purchase
shall be paid on the Purchase Date of the initial Purchase and for each Purchase
thereafter shall be paid on or within five Business Days after the Purchase Date
therefor by means of any one or a combination of the following: (i) a deposit in
same day funds to an account designated by the Seller, (ii) an increase in the
Deferred Purchase Price (subject at all times to the limitations contained in
the definition thereof), or (iii) a credit against interest and/or principal
owed by the Seller with respect to any Purchaser Loan. The allocation of the
Purchase Price as among such methods of payment shall be subject in each
instance to the approval of the Purchaser and the Seller.

 

(d)  Ownership of Receivables and Related Security.  On each Purchase Date,
after giving effect to the Purchase (and any contribution of Receivables) on
such date, the Purchaser shall own all Receivables originated by the Seller, EDS
or the Seller and EDS jointly, as the case may be, as of such date (including
Receivables which have been previously sold or contributed to the Purchaser
hereunder). The Purchase or contribution of any Receivable shall include all
Related Security with respect to such Receivable.

 

SECTION 2.03    Collections.  (a)  The Collection Agent shall, on each
Settlement Date, deposit into an account of the Purchaser or its assignee all
Collections of Transferred Receivables then held by the Collection Agent.

 

(b)  In the event that the Seller believes that Collections which are not
Collections of Transferred Receivables transferred by it hereunder have been
deposited into an account of the Purchaser or its assignee, the Seller shall so
advise the Purchaser and, on the Business Day following such identification, the
Purchaser shall remit, or shall cause to be remitted, all Collections so
deposited which are identified, to

 

14



--------------------------------------------------------------------------------

the Purchaser’s reasonable satisfaction, to be Collections of Receivables which
are not Transferred Receivables to the Seller.

 

(c)  On each Settlement Date, the Purchaser shall pay to the Seller accrued
interest on the Deferred Purchase Price and the Purchaser may, at its option,
prepay in whole or in part the principal amount of the Deferred Purchase Price;
provided that each such payment shall be made solely from (i) Collections of
Transferred Receivables after all other amounts then due from the Purchaser
under the Sale Agreement have been paid in full and all amounts then required to
be set aside by the Purchaser or the Collection Agent under the Sale Agreement
have been so set aside or (ii) excess cash flow from operations of the Purchaser
which is not required to be applied to the payment of other obligations of the
Purchaser; and provided further, that no such payment shall be made at any time
when an Event of Termination shall have occurred and be continuing. At such time
following the Facility Termination Date when all Capital, Yield and other
amounts owed by the Purchaser under the Sale Agreement shall have been paid in
full, the Purchaser shall apply, on each Settlement Date, all Collections of
Transferred Receivables received by the Purchaser pursuant to Section 2.03(a)
(and not previously distributed) first to the payment of accrued interest on the
Deferred Purchase Price, and then to the reduction of the principal amount of
the Deferred Purchase Price.

 

SECTION 2.04    Settlement Procedures.  (a)  If on any day a Transferred
Receivable becomes (in whole or in part) a Diluted Receivable, the Seller shall
be deemed to have received on such day a Collection of such Transferred
Receivable in the amount of such Diluted Receivable. If the Seller is not the
Collection Agent, the Seller shall pay to the Collection Agent on or prior to
the next Settlement Date all amounts deemed to have been received pursuant to
this subsection.

 

(b)  Upon discovery by the Seller or the Purchaser of a breach of any of the
representations and warranties made by the Seller in Section 4.01(j) with
respect to any Transferred Receivable, such party shall give prompt written
notice thereof to the other party, as soon as practicable and in any event
within five Business Days following such discovery. The Seller shall, upon not
less than two Business Days’ notice from the Purchaser or its assignee or
designee, repurchase such Transferred Receivable on the next succeeding
Settlement Date for a repurchase price equal to the Outstanding Balance of such
Transferred Receivable. Each repurchase of a Transferred Receivable shall
include the Related Security with respect to such Transferred Receivable. The
proceeds of any such

 

15



--------------------------------------------------------------------------------

repurchase shall be deemed to be a Collection in respect of such Transferred
Receivable. If the Seller is not the Collection Agent, the Seller shall pay to
the Collection Agent on or prior to the next Settlement Date the repurchase
price required to be paid pursuant to this subsection.

 

(c)  Except as stated in subsection (a) or (b) of this Section 2.04 or as
otherwise required by law or the underlying Contract, all Collections from an
Obligor of any Transferred Receivable shall be applied to the Receivables of
such Obligor in the order of the age of such Receivables, starting with the
oldest such Receivable, unless such Obligor designates its payment for
application to specific Receivables.

 

SECTION 2.05    Payments and Computations, Etc.  (a)  All amounts to be paid or
deposited by the Seller or the Collection Agent hereunder shall be paid or
deposited no later than 11:00 A.M. (New York City time) on the day when due in
same day funds to an account or accounts designated by the Purchaser from time
to time, which accounts, during the existence of the Sale Agreement, shall be
those set forth in the Sale Agreement.

 

(b)  The Seller shall, to the extent permitted by law, pay to the Purchaser
interest on any amount not paid or deposited by the Seller (whether as
Collection Agent or otherwise) when due hereunder at an interest rate per annum
equal to 2.0% per annum above the Alternate Base Rate, payable on demand.

 

(c)  All computations of interest and all computations of fees hereunder shall
be made on the basis of a year of 360 days for the actual number of days
(including the first but excluding the last day) elapsed. Whenever any payment
or deposit to be made hereunder shall be due on a day other than a Business Day,
such payment or deposit shall be made on the next succeeding Business Day and
such extension of time shall be included in the computation of such payment or
deposit.

 

SECTION 2.06    Contributions.  The Seller may from time to time at its option,
by notice to the Purchaser on or prior to the date of the proposed contribution,
identify Receivables which it proposes to contribute to the Purchaser as a
capital contribution. On the date of each such contribution and after giving
effect thereto, the Purchaser shall own the Receivables so identified and
contributed (collectively, the “Contributed Receivables”) and all Related
Security with respect thereto. The foregoing notwithstanding, on the date of the
initial Purchase hereunder, the Seller agrees to contribute to

 

16



--------------------------------------------------------------------------------

the Purchaser all Receivables which are not included in such initial Purchase.

 

ARTICLE III

 

CONDITIONS OF PURCHASES

 

SECTION 3.01    Conditions Precedent to Initial Purchase from the Seller.  The
initial Purchase of Receivables from the Seller hereunder is subject to the
conditions precedent that the Purchaser shall have received on or before the
date of such Purchase the following, each (unless otherwise indicated) dated
such date, in form and substance satisfactory to the Purchaser:

 

(a)  Evidence that an authorized officer of the Seller has, pursuant to
delegated authority, approved this Agreement and certified copies of all
documents evidencing other necessary limited liability company action and
governmental approvals, if any, with respect to this Agreement.

 

(b)  A certificate of the Secretary or Assistant Secretary of the Seller
certifying the names and true signatures of its officers authorized to sign this
Agreement and the other documents to be delivered by it hereunder.

 

(c)  Acknowledgment copies or time stamped receipt copies of proper financing
statements, duly filed on or before the date of the initial Purchase under the
UCC of all jurisdictions that the Purchaser may deem necessary or desirable in
order to perfect (i) the Seller’s ownership of and security interest in the
Receivables Related Security and the Collections related thereto (or interests
therein) contributed by EDS to the Seller pursuant to the EDS Contribution
Agreement, and (ii) the Purchaser’s ownership of and security interest in the
Transferred Receivables, Related Security and Collections related thereto (or
interest therein).

 

(d)  Acknowledgment copies or time stamped receipt copies of proper financing
statements, if any, necessary to release all security interests and other rights
of any Person in the Transferred Receivables, Related Security and any right to
payment of any Transferred Receivable arising under a Contract or any Contract
(to the extent Transferred

 

17



--------------------------------------------------------------------------------

Receivables arise under such Contract) previously granted by the Seller.

 

(e)  Completed requests for information, dated on or before the date of such
initial Purchase, listing all effective financing statements filed in the
jurisdictions referred to in subsection (c) above that name the Seller as
debtor, together with copies of such financing statements (none of which shall
cover any Transferred Receivables, Related Security or any Contract (to the
extent Transferred Receivables arise under such contract)).

 

(f)  A favorable opinion of Hughes & Luce, L.L.P., counsel for the Seller and
EPC, in form and substance satisfactory to the Purchaser, as to such matters as
the Purchaser may reasonably request.

 

(g)  (i)  The Deposit Account Acknowledgment Agreement and (ii) the Lock-Box
Agreement in respect of the Lock-Box Account maintained with Bank of America,
N.A.

 

(h)  Executed copies of the Undertakings.

 

(i)  An executed copy of the EDS Contribution Agreement.

 

SECTION 3.02    Conditions Precedent to All Purchases.  Each Purchase (including
the initial Purchase) hereunder shall be subject to the further conditions
precedent that:

 

(a)  With respect to any such Purchase, on or prior to the date of such
Purchase, the Seller shall have delivered to the Purchaser, (i) if requested by
the Purchaser, the Seller’s General Trial Balance (which if in magnetic tape or
diskette format shall be compatible with the Purchaser’s computer equipment) as
of a date not more than 31 days prior to the date of such Purchase, and (ii) a
written report identifying, among other things, the Receivables to be included
in such Purchase and such additional information concerning such Receivables as
may reasonably be requested by the Purchaser;

 

(b)  With respect to any such Purchase, on or prior to the date of such
Purchase, the Collection Agent shall have delivered to the Purchaser at least
one Business Day prior to such Purchase, in form and substance satisfactory to
the Purchaser, a completed Seller Report containing information covering the
most recently ended reporting period as to

 

18



--------------------------------------------------------------------------------

which the Collection Agent is then required to deliver a Seller Report pursuant
to Section 6.02(b);

 

(c)  The Seller, at its expense, shall have marked its master data processing
records evidencing the Receivables which are the subject of such Purchase with a
legend reasonably acceptable to the Purchaser, evidencing that such Receivables,
the Related Security and Collections with respect thereto, have been sold in
accordance with this Agreement; provided, however, that until September 30,
2003, the Seller may comply with such requirement to mark its records by placing
a legend on its general ledger stating that such Receivables, the Related
Security and Collections with respect thereto have been sold in accordance with
the terms of this Agreement; and

 

(d)  On the date of such Purchase, the following statements shall be true (and
the Seller, by accepting the Purchase Price for such Purchase, shall be deemed
to have certified that):

 

(i)  The representations and warranties made by it and contained in Section 4.01
are correct on and as of the date of such Purchase as though made on and as of
such date, unless such representations and warranties are made as to an earlier
date, and

 

(ii)  No event has occurred and is continuing, or would result from such
Purchase, that constitutes an Event of Termination or an Incipient Event of
Termination, and

 

(iii)  The Purchaser shall not have delivered to the Seller a notice that the
Purchaser shall not make any further Purchases hereunder, and

 

(iv)  The Seller shall have received by contribution from EDS pursuant to the
EDS Contribution Agreement all of EDS’s Receivables arising prior to such date
and existing on or arising after the date of this Agreement; and

 

(e)  the Purchaser shall have received such other approvals, opinions or
documents as the Purchaser may reasonably request.

 

19



--------------------------------------------------------------------------------

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01    Representations and Warranties of the Seller.  The Seller
represents and warrants as follows:

 

(a)  The Seller is a limited liability company formed, validly existing and in
good standing under the laws of Delaware, and the Seller is duly qualified to do
business, and is in good standing, in every jurisdiction where the nature of its
business requires it to be so qualified, unless the failure to so qualify would
not have a material adverse effect on (i) the interests of the Purchaser
hereunder, (ii) the collectibility of the Transferred Receivables, or (iii) the
ability of the Collection Agent to perform its obligations hereunder.

 

(b)  The execution, delivery and performance by the Seller of this Agreement and
the other documents to be delivered by it hereunder, including the Seller’s sale
and contribution of Receivables hereunder and the Seller’s use of the proceeds
of Purchases, (i) are within the Seller’s limited liability company powers,(ii)
have been duly authorized by all necessary limited liability company
action,(iii) do not contravene (1) the Seller’s certificate of formation or
limited liability company agreement,(2) any law, rule or regulation applicable
to the Seller, (3) any contractual restriction binding on or affecting the
Seller or its property or (4) any order, writ, judgment, award, injunction or
decree binding on or affecting the Seller or its property, and (iv) do not
result in or require the creation of any lien, security interest or other charge
or encumbrance upon or with respect to any of its properties (except for the
transfer of the Seller’s interest in the Transferred Receivables pursuant to
this Agreement). This Agreement has been duly executed and delivered by the
Seller.

 

(c)  No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Seller of this Agreement or any other
document to be delivered by it hereunder.

 

(d)  This Agreement constitutes the legal, valid and binding obligation of the
Seller enforceable against the Seller in accordance with its terms.

 

20



--------------------------------------------------------------------------------

 

(e)  Sales and contributions made pursuant to this Agreement will constitute a
valid sale, transfer, and assignment of the Transferred Receivables to the
Purchaser, enforceable against creditors of, and purchasers from, the Seller.
The Seller shall have no remaining property interest in any Transferred
Receivable after the sale or contribution thereof by the Seller to the
Purchaser.

 

(f)  The consolidated balance sheets of EDS and its consolidated subsidiaries as
at September 30, 2002, and the related consolidated statements of income and
consolidated statement of cash flows of EDS and its consolidated subsidiaries
for the nine months then ended, copies of which have been furnished to the
Purchaser, fairly present the financial condition of EDS and its consolidated
subsidiaries as at such date and the results of the operations of EDS and its
consolidated subsidiaries for the nine month period ended on such date, all in
accordance with generally accepted accounting principles consistently applied,
and since September 30, 2002 there has been no material adverse change in the
business, operations, property or financial or other condition of EDS.

 

(g)  There is no pending or threatened action, investigation or proceeding
affecting the Seller or any of its subsidiaries before any court, governmental
agency or arbitrator which is reasonably likely to materially adversely affect
the financial condition or operations of EDS, the Seller or any of their
respective subsidiaries or the ability of the Seller to perform its obligations
under this Agreement, or which is reasonably likely to affect the legality,
validity or enforceability of this Agreement.

 

(h)  No proceeds of any Purchase will be used by the Seller to acquire any
equity security of a class which is registered pursuant to Section 12 of the
Securities Exchange Act of 1934.

 

(i)  No transaction contemplated hereby requires compliance with any bulk sales
act or similar law.

 

(j)  Each Transferred Receivable and the Related Security is owned (immediately
prior to its sale or contribution hereunder) by the Seller free and clear of any
Adverse Claim (other than any Adverse Claim arising solely as the result of any
action taken by the Purchaser). When the Purchaser makes a Purchase, it shall
acquire valid and perfected first priority ownership of each Purchased

 

21



--------------------------------------------------------------------------------

Receivable, the Related Security and Collections related thereto (or interests
therein) free and clear of any Adverse Claim (other than any Adverse Claim
arising solely as the result of any action taken by the Purchaser), and no
effective financing statement or other instrument similar in effect covering any
Contract (under which Transferred Receivables arise, except with respect to any
Contract to the extent that Contract is identified on Schedule I) or any
Transferred Receivable or the Related Security or Collections with respect
thereto is on file in any recording office, except those filed in favor of the
Purchaser relating to this Agreement and those filed by the Seller pursuant to
the EDS Contribution Agreement, or in connection with any Adverse Claim arising
solely as the result of any action taken by the Purchaser. Each Receivable
characterized in any Seller Report or other written statement made by or on
behalf of the Seller as an Eligible Receivable is, as of the date of such Seller
Report or other statement, an Eligible Receivable.

 

(k)  Each Seller Report (if prepared by the Seller, or to the extent that
information contained therein is supplied by the Seller), information, exhibit,
financial statement, document, book, record or report furnished or to be
furnished at any time by the Seller to the Purchaser in connection with this
Agreement is or will be accurate in all material respects as of its date or
(except as otherwise disclosed to the Purchaser at such time) as of the date so
furnished, and no such document contains or will contain any untrue statement of
a material fact or omits or will omit to state a material fact necessary in
order to make the statements contained therein, in light of the circumstances
under which they were made, not misleading.

 

(l)  The principal place of business and chief executive office of the Seller
and the office where the Seller keeps its records concerning the Transferred
Receivables are located at the address or addresses referred to in Section
5.01(b).

 

(m)  The names and addresses of all the Lock-Box Banks, together with the
account numbers of the Lock-Box Accounts at such Lock-Box Banks, are specified
in Exhibit B (as the same may be updated from time to time pursuant to Section
5.01(g)).

 

22



--------------------------------------------------------------------------------

 

(n)  The Seller is not known by and does not use any tradename or
doing-business-as name, other than “EDS”.

 

(o)  Each Receivable received from EDS shall have been acquired by the Seller
from EDS as a contribution by EDS to the capital of the Seller.

 

(p)  The transfers of Transferred Receivables by the Seller to the Purchaser
pursuant to this Agreement, and all other transactions between the Seller and
the Purchaser, have been and will be made in good faith and without intent to
hinder, delay or defraud creditors of the Seller.

 

ARTICLE V

 

COVENANTS

 

SECTION 5.01    Covenants of the Seller.  From the date hereof until the first
day following the Facility Termination Date on which all of the Transferred
Receivables are either collected in full or become Defaulted Receivables:

 

(a)  Compliance with Laws, Etc.  The Seller will comply in all material respects
with all applicable laws, rules, regulations and orders and preserve and
maintain its limited liability company existence, rights, franchises,
qualifications and privileges except to the extent that the failure so to comply
with such laws, rules and regulations or the failure so to preserve and maintain
such rights, franchises, qualifications, and privileges would not materially
adversely affect the collectibility of the Transferred Receivables or the
ability of the Seller to perform its obligations under this Agreement. Without
conceding that it is not on the date of this Agreement in good standing under
the laws of the State of Texas, the Seller agrees to cure any failure to be in
good standing within 30 days after the date hereof.

 

(b)  Offices, Records, Name and Organization.  The Seller will keep its
principal place of business and chief executive office and the office where it
keeps its records concerning the Transferred Receivables at the address of the
Seller set forth under its name on the signature page to this Agreement or, upon
30 days’ prior written notice to the Purchaser, at any other locations within
the United States. The Seller will not change its name or its state of
organization, unless (i) the Seller shall have provided

 

23



--------------------------------------------------------------------------------

the Purchaser with at least 30 days’ prior written notice thereof and (ii) no
later than the effective date of such change, all actions required by Section
5.01(j) shall have been taken and completed. The Seller also will maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Transferred Receivables in
the event of the destruction of the originals thereof), and keep and maintain
all documents, books, records and other information reasonably necessary for the
collection of all Transferred Receivables (including, without limitation,
records adequate to permit the daily identification of each new Transferred
Receivable and all Collections of and adjustments to each existing Transferred
Receivable). The Seller shall make a notation in its books and records,
including its computer files, to indicate which Receivables have been sold or
contributed to the Purchaser hereunder.

 

(c)  Performance and Compliance with Contracts and Credit and Collection
Policy.  The Seller will, and will cause EDS to, at the respective party’s
expense, timely and fully perform and comply in all material respects with all
material provisions, covenants and other promises required to be observed by it
under the Contracts related to the Transferred Receivables, and timely and fully
comply in all material respects with the Credit and Collection Policy in regard
to each Transferred Receivable and the related Contract.

 

(d)  Sales, Liens, Etc.  Except for the sales and contributions of Receivables
contemplated herein, the Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim upon or with respect to, any Transferred Receivable, Related Security,
related Contract (except to the extent that any part thereof is listed in
Schedule I, as amended from time to time in accordance with the definition of
the term “Contract” herein) or Collections, or upon or with respect to any
account to which any Collections of any Transferred Receivable are sent, or
assign any right to receive income in respect thereof.

 

(e)  Extension or Amendment of Transferred Receivables.  Except as provided in
Section 6.02(c), the Seller will not extend, amend or otherwise modify the terms
of any Transferred Receivable, or amend, modify or waive

 

24



--------------------------------------------------------------------------------

any term or condition relating to payment terms in any Contract.

 

(f)  Change in Business or Credit and Collection Policy.  The Seller will not
make any change in the character of its business or in the Credit and Collection
Policy that would, in either case, materially adversely affect the
collectibility of the Transferred Receivables or the ability of the Seller to
perform its obligations under this Agreement.

 

(g)  Change in Payment Instructions to Obligors.  The Seller will not add or
terminate any bank or bank account as a Lock-Box Bank or Lock-Box Account from
those listed in Exhibit B to this Agreement, or make any change in its
instructions to Obligors regarding payments to be made to any Lock-Box Bank,
unless the Purchaser shall have received notice of such addition, termination or
change (including an updated Exhibit B) and fully executed Lock-Box Agreements
with each new Lock-Box Bank or with respect to each new Lock-Box Account.

 

(h)  Deposits to Lock-Box Accounts.  The Seller will instruct all Obligors to
remit all their payments in respect of Transferred Receivables to Lock-Box
Accounts. If the Seller shall receive any Collections directly, it shall
immediately (and in any event within two Business Days) deposit the same to a
Lock-Box Account. The Seller will not deposit or otherwise credit, or cause or
permit to be so deposited or credited, to any Lock-Box Account cash or cash
proceeds other than Collections of Transferred Receivables, except that, (i)
Third Party Payments may be deposited or credited to the Lock-Box Accounts and
(ii) prior to the earlier of March 31, 2003 and the implementation of the
redirection of payments described in Section 6.06(c) of the Sale Agreement,
other cash or cash proceeds which are not Collections of Receivables may be
deposited in the Lock-Box Accounts.

 

(i)  EDS Contribution Agreement.  The Seller will not amend, waive or modify any
provision of the EDS Contribution Agreement without the prior consent of the
Purchaser or its designee, such consent not to be unreasonably withheld (it
being agreed that the Purchaser or its designee may reasonably withhold its
consent to any amendment, waiver or modification that would adversely affect the
collectibility of any Transferred Receivable or alter generally the
characteristics of the outstanding

 

25



--------------------------------------------------------------------------------

Transferred Receivables). The Seller will perform all of its obligations under
the EDS Contribution Agreement in all material respects and will enforce the EDS
Contribution Agreement in accordance with its terms in all material respects.

 

(j)  Audits.  The Seller will, from time to time during regular business hours
as requested by the Purchaser or its assigns, permit the Purchaser, or its
agents, representatives or assigns (including independent public accountants,
which may be the Collection Agent’s independent public accountants), (i) to
examine and make copies of and abstracts from all books, records and documents
(including, without limitation, computer tapes and disks) in the possession or
under the control of the Seller relating to Transferred Receivables and the
Related Security, but not of the Contracts or any part or abstract thereof
except as provided in Section 9.06(b), and (ii) to visit the offices and
properties of the Seller for the purpose of examining such materials described
in clause (i) above, and to discuss matters relating to Transferred Receivables
and the Related Security or the Seller’s performance hereunder with any of the
officers or employees of the Seller having knowledge of such matters.

 

(k)  Compliance with Assignment of Claims Act.  The Seller hereby agrees that
from time to time at the request of and in a manner reasonably requested by the
Purchaser or its designee, the Seller will, at its expense, execute and deliver
all instruments and documents, including without limitation the Assignment of
Claims Documents, and take all further action, that may be necessary or that the
Purchaser or its designee may reasonably request, in order to obtain any
necessary authorization or approval under, or provide any notice required by,
the Assignment of Claims Act, in order to protect, perfect or more fully
evidence the U.S. Government Receivables purchased by the Purchaser hereunder,
or to enable the Purchaser or its designee to exercise or enforce any of the
Seller’s rights hereunder; furthermore, the Seller will, from time to time, upon
request by the Purchaser or its designee, promptly provide the Purchaser or its
assignee with a written report in reasonable detail as to (1) the actions it has
taken under this Section 5.01(k), (2) the authorizations or approvals, if any,
that have been obtained or notices, if any, that have been provided and (3) the
actions, if any, that have been taken by which U.S. Governmental Obligors, and
as to

 

26



--------------------------------------------------------------------------------

any other details requested by the Purchaser or its designee.

 

(l)  Further Assurances.

 

(i)  The Seller agrees from time to time, at its expense, promptly to execute
and deliver all further instruments and documents, and to take all further
actions, that may be necessary, or that the Purchaser or its assignee may
reasonably request, to perfect or protect the sale and contribution of
Receivables under this Agreement, or to enable the Purchaser or its assignee to
exercise and enforce its respective rights and remedies under this Agreement.
Without limiting the foregoing, the Seller will, upon the request of the
Purchaser or its assignee, execute and file such financing or continuation
statements, or amendments thereto, and such other instruments and documents,
that may be necessary to perfect, protect or evidence such Transferred
Receivables.

 

(ii)  The Seller authorizes the Purchaser or its assignee to file financing or
continuation statements, and amendments thereto and assignments thereof,
relating to the Transferred Receivables and the Related Security and the
Collections with respect thereto.

 

(iii)  The Seller shall perform and comply in all material respects with all
material provisions, covenants and other promises required to be observed by it
under the Contracts and its obligations related to the Transferred Receivables
to the same extent as if the Transferred Receivables had not been sold or
transferred.

 

(m)  Reporting Requirements.  The Seller will provide to the Purchaser the
following:

 

(i)  as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of EDS, consolidated balance
sheets of EDS and its consolidated subsidiaries as of the end of such quarter
and statements of income and consolidated statement of cash flows of EDS and its
consolidated subsidiaries for the period commencing at the end of the previous
fiscal year and ending with the end of

 

27



--------------------------------------------------------------------------------

such quarter, certified by the chief financial officer of EDS;

 

(ii)  as soon as available and in any event within 120 days after the end of
each fiscal year of EDS, a copy of the annual report for such year for EDS and
its subsidiaries, containing consolidated financial statements for such year
audited by KPMG LLP or other nationally recognized independent public
accountants;

 

(iii)  as soon as possible and in any event within three Business Days after the
Seller obtains knowledge of the occurrence of each Event of Termination or
Incipient Event of Termination, a statement of the chief financial officer of
the Seller setting forth details of such Event of Termination or Incipient Event
of Termination and the action that the Seller has taken and proposes to take
with respect thereto;

 

(iv)  promptly after the sending or filing thereof, copies of all reports that
EDS or the Seller send to any of its respective securityholders, and copies of
all Forms 8-K and all periodic reports filed in accordance with Section 13 of
the Securities Exchange Act of 1934, as amended, and registration statements
that EDS or the Seller or any of their subsidiaries files with the Securities
and Exchange Commission or any national securities exchange;

 

(v)  promptly upon be coming aware thereof, notice of any cancellation or
termination for convenience or default of any Approved Government Contract, or
the assertion by or on behalf of a U.S. Government Obligor of a dispute that
could result in the reduction, cancellation, nonpayment or adverse change in the
payment terms of the related U.S. Government Receivables;

 

(vi)  promptly after the filing or receiving thereof, copies of all reports and
notices that EDS or the Seller or any of their Affiliates files under ERISA with
the Internal Revenue Service or the Pension Benefit Guaranty Corporation or the
U.S. Department of Labor or that EDS or the Seller or any of their Affiliates
receives from any of the foregoing or from any multiemployer plan (within the
meaning of Section

 

28



--------------------------------------------------------------------------------

4001(a)(3) of ERISA) to which EDS or the Seller or any of their Affiliates is or
was, within the preceding five years, a contributing employer, in each case in
respect of the assessment of withdrawal liability or an event or condition which
is reasonably likely, in the aggregate, to result in the imposition of liability
on EDS or the Seller and/or any of their Affiliates in excess of $25,000,000;

 

(vii)  at least 30 days prior to any change in EDS’ or the Seller’s name or EDS’
or the Seller’s state of incorporation or formation, as the case may be, a
notice setting forth the new name or state of incorporation or formation as the
case may be, and the effective date thereof; and

 

(viii)  such other information respecting the Transferred Receivables or the
condition or operations, financial or otherwise, of EDS and the Seller as the
Purchaser may from time to time reasonably request.

 

Reports and financial statements required to be delivered pursuant to clauses
(i), (ii) and (iv) of this Section 5.01(m) shall be deemed to have been
delivered on the date on which EDS posts such reports, or reports containing
such financial statements, on EDS’ website on the Internet at www.eds.com or
when such reports, or reports containing such financial statements, are posted
on the Securities and Exchange Commission’s website at www.sec.gov; provided,
that EDS shall deliver to the Purchaser paper copies of the reports and
financial statements referred to in clauses (i), (ii) and (iv) of this Section
5.01(m), if the Purchaser requests EDS to deliver such paper copies, until
written notice to cease delivering such paper copies is given by the Purchaser.

 

(n)  Separate Conduct of Business.  The Seller will: (i) maintain separate
records and books of account from those of the Purchaser; (ii) conduct its
business from an office separate from that of the Purchaser (but which may be
located in the same facility as the Purchaser); (iii) ensure that all oral and
written communications, including without limitation, letters, invoices,
purchase orders, contracts, statements and applications, will be made solely in
its own name; (iv) have stationery and other business forms and a mailing
address and a telephone number separate from those of the Purchaser; (v) not
hold itself out as

 

29



--------------------------------------------------------------------------------

having agreed to pay, or as being liable for, the obligations of the Purchaser;
(vi) not engage in any transaction with the Purchaser except as contemplated by
this Agreement or as permitted by the Sale Agreement; (vii) continuously
maintain as official records the resolutions, agreements and other instruments
underlying the transactions contemplated by this Agreement; and (viii) disclose
on its annual financial statements (A) the effects of the transactions
contemplated by this Agreement in accordance with generally accepted accounting
principles and (B) that the assets of the Purchaser are not available to pay its
creditors.

 

SECTION 5.02    Grant of Security Interest.  To secure all obligations of the
Seller arising in connection with this Agreement, and each other agreement
entered into in connection with this Agreement, whether now or hereafter
existing, due or to become due, direct or indirect, or absolute or contingent,
including, without limitation, Indemnified Amounts, payments on account of
Collections received or deemed to be received, and any other amounts due the
Purchaser hereunder, the Seller hereby assigns and grants to Purchaser a
security interest in all of the Seller’s right, title and interest now or
hereafter existing in, to and under all Receivables which do not constitute
Transferred Receivables, the Related Security and all Collections with regard
thereto and, to the extent not included in the foregoing, all proceeds of any
and all of the foregoing.

 

SECTION 5.03    Covenant of the Seller and the Purchaser.  The Seller and the
Purchaser have structured this Agreement with the intention that each Purchase
of Receivables hereunder be treated as a sale of such Receivables by the Seller
to the Purchaser for all purposes and each contribution of Receivables hereunder
shall be treated as an absolute transfer of such Receivables by the Seller to
the Purchaser for all purposes (except that, in accordance with applicable tax
principles, each Purchase and contribution may be disregarded for tax purposes).
The Seller and the Purchaser intend each transfer of the Transferred Receivables
and the Related Security pursuant to this Agreement to be a true sale or a true
conveyance by means of a contribution, as the case may be, by the Seller to the
Purchaser, which is and will be absolute and irrevocable and that provides the
Purchaser with the full benefits and risks of ownership of the Transferred
Receivables and the Related Security. Neither the Seller nor the Purchaser
intends the sales and contributions by the Seller to the Purchaser contemplated
under this Agreement to be, or to be

 

30



--------------------------------------------------------------------------------

characterized for any purpose as, a secured or unsecured loan from the Purchaser
to the Seller. Nor is it the parties’ intention that the conveyance of the
Transferred Receivables and Related Security, any related rights and other
property related thereto be deemed a grant of a security interest in the
Transferred Receivables and Related Security by the Seller to the Purchaser
pursuant to this Agreement as a sale or contribution, as the case may be, of
those Transferred Receivables and the Related Security on their separate books
and records. Although as a result of generally accepted accounting principles,
for financial reporting purposes, the assets, liabilities, results of operations
and cash flows of the Purchaser will be consolidated with those of EDS and its
other consolidated subsidiaries in the consolidated financial statements of EDS
and its consolidated subsidiaries and, as a result, the consolidated financial
statements of EDS and its consolidated subsidiaries will continue to reflect the
Transferred Receivables and the Related Security on the balance sheet of those
consolidated financial statements, if the consolidation of the Purchaser with
EDS and its other consolidated subsidiaries were not required by generally
accepted accounting principles for financial reporting purposes, the Seller and
the Purchaser acknowledge that such consolidated financial statements of EDS and
its consolidated subsidiaries would not reflect the Transferred Receivables and
the Related Security as assets on the consolidated balance sheet of EDS and its
consolidated subsidiaries as a result of the sale or contribution of those
Transferred Receivables and the Related Security by the Seller to the Purchaser.
In the event that, contrary to the mutual intent of the Seller and the
Purchaser, any Purchase or contribution of Receivables hereunder is not
characterized as a sale or absolute transfer, the Seller shall, effective as of
the date hereof, be deemed to have granted (and the Seller hereby does grant) to
the Purchaser a first priority security interest in and to any and all
Receivables, the Related Security and the proceeds thereof to secure the
repayment of all amounts advanced to the Seller hereunder with accrued interest
thereon, and this Agreement shall be deemed to be a security agreement.

 

ARTICLE VI

 

ADMINISTRATION AND COLLECTION

 

SECTION 6.01    Designation of Collection Agent.  The servicing, administration
and collection of the Transferred Receivables shall be conducted by such Person
(the “Collection

 

31



--------------------------------------------------------------------------------

Agent”) so designated hereunder from time to time. Until the Purchaser or its
assignee gives notice to the Seller of the designation of a new Collection
Agent, EIS is hereby designated as, and hereby agrees to perform the duties and
obligations of, the Collection Agent pursuant to the terms hereof. EIS agrees
that such notice may be given at any time after the occurrence of an Event of
Termination or an Incipient Bankruptcy Event of Termination and so long as it
shall continue, in the Purchaser’s or assignee’s discretion. Upon EIS’s receipt
of such notice, the Seller agrees that it will terminate its activities as
Collection Agent hereunder in a manner which the Purchaser (or its designee)
believes will facilitate the transition of the performance of such activities to
the new Collection Agent, and EIS shall use its best efforts to assist the
Purchaser (or its designee) to take over the servicing, administration and
collection of the Transferred Receivables, including, without limitation,
providing access to and copies of all computer tapes or disks and other
documents or instruments that evidence or relate to Transferred Receivables
maintained in its capacity as Collection Agent; provided, however, that such
documents or instruments (i) shall not include Contracts or any part or abstract
thereof or any confidential information of the Seller or any of its Affiliates,
but (ii) shall include sufficient information to enable the Purchaser or its
designee or a replacement Collection Agent to administer, collect and enforce
the Transferred Receivables. The Purchaser at any time after giving such notice
may designate as Collection Agent any Person (including itself) to succeed EIS
or any successor Collection Agent, if such Person shall consent and agree to the
terms hereof. The Collection Agent may, with the prior consent of the Purchaser,
subcontract with any other Person for the servicing, administration or
collection of Transferred Receivables. Any such subcontract shall not affect the
Collection Agent’s liability for performance of its duties and obligations
pursuant to the terms hereof, and any such subcontract shall terminate upon
designation of a successor Collection Agent.

 

SECTION 6.02    Duties of Collection Agent.  (a)  The Collection Agent shall
take or cause to be taken all such actions as may be necessary or advisable to
collect each Transferred Receivable from time to time, all in accordance with
applicable laws, rules and regulations, with reasonable care and diligence, and
in accordance with the Credit and Collection Policy. The Purchaser hereby
appoints the Collection Agent, from time to time designated pursuant to Section
6.01, as agent to enforce its ownership and other rights in the Transferred
Receivables, the Related Security and the Collections with

 

32



--------------------------------------------------------------------------------

respect thereto. In performing its duties as Collection Agent, the Collection
Agent shall exercise the same care and apply the same policies as it would
exercise and apply if it owned the Transferred Receivables and shall act in the
best interests of the Purchaser and its assignees.

 

(b)  On or prior to the tenth Business Day of each month, the Collection Agent
shall prepare and forward to the Purchaser (i) a Seller Report, relating to all
then outstanding Transferred Receivables, and the Related Security and
Collections with respect thereto, in each case, as of the close of business of
the Collection Agent on the last day of the immediately preceding month, and
(ii) if requested by the Purchaser, a listing by Obligor of all Transferred
Receivables, together with an aging report of such Transferred Receivables.

 

(c)  If no Event of Termination or Incipient Event of Termination shall have
occurred and be continuing, EIS, while it is the Collection Agent, may, in
accordance with the Credit and Collection Policy, extend the maturity or adjust
the Outstanding Balance of any Transferred Receivable as EIS deems appropriate
to maximize Collections thereof, or otherwise amend or modify other terms of any
Transferred Receivable.

 

(d)  The Seller shall deliver to the Collection Agent, and the Collection Agent
shall hold in trust for the Seller and the Purchaser in accordance with their
respective interests, all documents, instruments and records (including, without
limitation, computer tapes or disks) which evidence or relate to Transferred
Receivables; provided, however, that such documents or instruments to be held in
trust (i) shall not include Contracts or any part or abstract thereof or any
confidential information of the Seller or any of its Affiliates, but (ii) shall
include sufficient information to enable the Purchase or its assignees or a
replacement Collection Agent to administer, collect and enforce the Transferred
Receivables.

 

(e)  The Collection Agent shall, as soon as practicable following receipt (and,
in the case of Third Party Payments, within one Business Day following receipt),
turn over to the Seller any cash collections or other cash proceeds received
with respect to Third Party Payments and any other Receivables not constituting
Transferred Receivables, less, in the event the Seller is not the Collection
Agent, all reasonable and appropriate out-of-pocket costs and expenses of the
Collection Agent of servicing, collecting and administering the Receivables to
the extent not covered by the Collection Agent Fee received by it.

 

33



--------------------------------------------------------------------------------

 

(f)  The Collection Agent also shall perform the other obligations of the
“Collection Agent” set forth in this Agreement with respect to the Transferred
Receivables.

 

SECTION 6.03    Collection Agent Fee.  The Purchaser shall pay to the Collection
Agent, so long as it is acting as the Collection Agent hereunder, a periodic
collection fee (the “Collection Agent Fee”) of 0.25% per annum on the average
daily aggregate Outstanding Balance of the Transferred Receivables, payable on
the twelfth Business Day of each month or such other day during each calendar
month as the Purchaser and the Collection Agent shall agree.

 

SECTION 6.04    Certain Rights of the Purchaser.  At any time following (i) the
designation of a Collection Agent other than EIS pursuant to Section 6.01 or
(ii) an Event of Termination or an Incipient Bankruptcy Event of Termination
which is continuing:

 

(a)  The Purchaser may give notice of ownership and/or direct the Obligors of
Transferred Receivables and any Person obligated on any Related Security, or any
of them, that payment of all amounts payable under any Transferred Receivable
shall be made directly to the Purchaser or its designee. The Seller hereby
agrees to the transfer by EPC to the Agent the exclusive ownership and control
of the Lock-Box Accounts maintained by EPC for the purpose of receiving
Collections.

 

(b)  The Seller shall, upon the Purchaser’s request and at the Seller’s expense,
give notice of the Purchaser’s ownership to each Obligor of Transferred
Receivables and direct that payments of all amounts payable under the
Transferred Receivables be made directly to the Purchaser or its designee.

 

(c)  At the Purchaser’s request and at the Seller’s expense, the Seller and the
Collection Agent shall (A) assemble all of the documents, instruments and other
records (including, without limitation, computer tapes and disks) that evidence
or relate to the Transferred Receivables and Related Security, or that are
otherwise necessary or desirable to collect the Transferred Receivables, and
shall make the same available to the Purchaser at a place selected by the
Purchaser or its designee; provided, however, that such documents, instruments
and other records (i) shall not include Contracts or any part or abstract
thereof or any

 

34



--------------------------------------------------------------------------------

 

confidential information of the Seller or its Affiliates, but (ii) shall include
sufficient information to enable the Purchaser or its designee or a replacement
Collection Agent to administer, collect and enforce the Transferred Receivables,
and (B) segregate all cash, checks and other instruments received by it from
time to time constituting Collections of Transferred Receivables in a manner
acceptable to the Purchaser and, promptly upon receipt, remit all such cash,
checks and instruments, duly indorsed or with duly executed instruments of
transfer, to the Purchaser or its designee.

 

(d) The Seller authorizes the Purchaser to take any and all steps in the
Seller’s name and on behalf of the Seller that are necessary or desirable, in
the determination of the Purchaser, to collect amounts due under the Transferred
Receivables, including, without limitation, endorsing the Seller’s name on
checks and other instruments representing Collections of Transferred Receivables
and enforcing the Transferred Receivables and the Related Security.

 

SECTION 6.05    Rights and Remedies.  (a)  If either the Seller or the
Collection Agent fails to perform any of its obligations under this Agreement,
the Purchaser may (but shall not be required to) itself perform, or cause
performance of, such obligation, and, if the Seller (as Collection Agent or
otherwise) fails to so perform, the reasonable costs and expenses of the
Purchaser incurred in connection therewith shall be payable by the Seller as
provided in Section 8.01 or Section 9.04 as applicable.

 

(b)  The Seller shall perform all of its obligations under the Contracts related
to the Transferred Receivables to the same extent as if the Seller had not sold
or contributed Receivables hereunder, and the exercise by the Purchaser of its
rights hereunder shall not relieve the Seller from such obligations or its
obligations with respect to the Transferred Receivables or related Contracts.
The Purchaser shall not have any obligation or liability with respect to any
Transferred Receivables or related Contracts, nor shall the Purchaser be
obligated to perform any of the obligations of the Seller thereunder.

 

(c)  The Seller shall cooperate with the Collection Agent in collecting amounts
due from Obligors in respect of the Transferred Receivables.

 

35



--------------------------------------------------------------------------------

 

(d)  The Seller hereby grants to EIS, as the Collection Agent, and to a
successor Collection Agent if an Event of Termination or an Incipient Bankruptcy
Event of Termination has occurred and is continuing, an irrevocable power of
attorney, with full power of substitution, coupled with an interest, to take in
the name of the Seller all steps necessary or advisable to endorse, negotiate or
otherwise realize on any writing or other right of any kind held or transmitted
by the Seller or transmitted or received by Purchaser (whether or not from the
Seller) in connection with any Transferred Receivable.

 

SECTION 6.06    Transfer of Records to Purchaser.  (a)  Each Purchase and
contribution of Receivables hereunder shall include the transfer to the
Purchaser of all of the Seller’s right and title to and interest in the records
relating to such Receivables and in connection therewith, the Seller agrees to
download from its computer system and distribute to Purchaser and its assignees
all pertinent data and information in usable form as requested by the Purchaser
or its assignees following an Event of Termination or Incipient Bankruptcy Event
of Termination; provided, however, that records (i) shall not include Contracts
or any part or abstract thereof or any confidential information of the Seller or
its Affiliates, but (ii) shall include sufficient information to enable the
Purchaser or its designee or a replacement Collection Agent to administer,
collect and enforce the Transferred Receivables.

 

(b)  The Seller shall take such action requested by the Purchaser, from time to
time hereafter, that is necessary to ensure that the Purchaser has an
enforceable ownership interest in the records described in Section 6.02(a) with
the limitations provided therein relating to the Transferred Receivables.

 

(c)  In recognition of the Seller’s need to have access to the records
transferred to the Purchaser hereunder, the Purchaser hereby grants to the
Seller the irrevocable right to download, prepare, review and use all pertinent
data and information in usable form as requested by the Seller, contained in
such records in connection with any activity arising in the ordinary course of
the Seller’s business or in performance of its duties as Collection Agent,
provided that (i) the Seller shall not disrupt or otherwise interfere with the
Purchaser’s use of and access to such records during such period and (ii) the
Seller consents to the assignment and delivery of the records described in
Section 6.02(a) with the limitations provided therein, to any assignees or
transferees of the Purchaser provided they agree to hold such records
confidential.

 

36



--------------------------------------------------------------------------------

 

ARTICLE VII

 

EVENTS OF TERMINATION

 

SECTION 7.01    Events of Termination.  If any of the following events (“Events
of Termination”) shall occur and be continuing:

 

(a)  The Collection Agent (i) shall fail to perform or observe any term,
covenant or agreement under this Agreement (other than as referred to in clause
(ii) or (iii) of this subsection (a)) and such failure shall remain unremedied
for five Business Days or (ii) shall fail to make when due any payment or
deposit to be made by it under this Agreement (unless such payment became due
and payable as a result of a deemed Collection under Section 2.04(a), in which
case, such payment is not made within three Business Days after the Seller
becomes actually aware of the deemed Collection having occurred) or (iii) shall
fail to deliver any Seller Report within one Business Day from the date when
required; or

 

(b)  The Seller shall fail to make any payment required under Section 2.04(a) or
2.04(b) for a period of three Business Days; or

 

(c)  Any representation or warranty made or deemed made by the Seller (or any of
its officers) under or in connection with this Agreement or any information or
report delivered by the Seller pursuant to this Agreement shall prove to have
been incorrect or untrue in any material respect when made or deemed made or
delivered (unless (i) the breach of such representation or warranty arises under
the second sentence of Section 4.01(j) and relates solely to specific
Transferred Receivables in the aggregate amount of not more than $5,000,000 as
to which the Purchaser has not acquired a valid and perfected first priority
interest and (ii) the Seller either (A) cures such breach or representation or
warranty within two Business Days or (B) repurchases such Transferred
Receivables pursuant to Section 2.04(b)); or

 

(d)  The Seller shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed
and any such failure shall remain unremedied for 10 Business Days after written
notice thereof shall have been given to the Seller by the Purchaser or its
assignees; or

 

37



--------------------------------------------------------------------------------

 

(e)  The Seller, EDS or EPC shall fail to pay any principal of or premium or
interest on any of its Debt which in the case of the Seller, EDS and EPC is
outstanding in a principal amount of at least $50,000,000 in the aggregate when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate the maturity of such Debt; or any such Debt shall be declared to be
due and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment), redeemed, purchased or defeased, or an offer to repay,
redeem, purchase or defease such Debt shall be required to be made, in each case
prior to the stated maturity thereof; or

 

(f)  Any Purchase or contribution of Receivables hereunder or under the EDS
Contribution Agreement, the Related Security and the Collections with respect
thereto shall for any reason cease to constitute valid and perfected ownership
of such Receivables, Related Security and Collections free and clear of any
Adverse Claim (unless (i) such defect in creation, perfection or priority
relates solely to specific Transferred Receivables in the aggregate amount of
not more than $5,000,000 and (ii) the Seller either (A) cures such defect within
two Business Days or (B) repurchases such Transferred Receivables pursuant to
Section 2.04(b)); or

 

(g)  The Seller, EDS or EPC shall generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts generally,
or shall make a general assignment for the benefit of creditors; or any
proceeding shall be instituted by or against the Seller, EDS or EPC seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial

 

38



--------------------------------------------------------------------------------

part of its property and, in the case of any such proceeding instituted against
it (but not instituted by it), either such proceeding shall remain undismissed
or unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Seller, EDS or EPC shall take any corporate or limited liability company
action to authorize any of the actions set forth above in this subsection (g);
or

 

(h)  An “Event of Termination” or “Facility Termination Date” shall have
occurred under the Sale Agreement, or the Sale Agreement shall cease to be in
full force and effect; or

 

(i)  There shall have occurred any event which is reasonably likely to
materially adversely affect the collectibility of the Transferred Receivables or
the ability of the Seller to collect Transferred Receivables or otherwise
perform its obligations under this Agreement; or

 

(j)  (i)  EDS shall fail to make any payment required by the Undertaking
(Originator) within five Business Days after it is due, or (ii) EDS shall fail
to perform or observe any other term, covenant or agreement contained in the
Undertaking (Originator) and such failure shall remain unremedied for 10
Business Days after written notice thereof shall have been given to the Seller
by the Purchaser or its designee, or (iii) the Undertaking (Originator) shall be
terminated, revoked or declared void or invalid or in any other manner ceases to
exist; or

 

(k)  A default shall occur under the EDS Contribution Agreement, or the EDS
Contribution Agreement shall cease to be in full force and effect;

 

then, and in any such event, the Purchaser may, by notice to the Seller, take
either or both of the following actions: (x) declare the Facility Termination
Date to have occurred (in which case the Facility Termination Date shall be
deemed to have occurred) and (y) without limiting any right under this Agreement
to replace the Collection Agent, designate another Person to succeed EIS as
Collection Agent; provided, that, automatically upon the occurrence of any event
(without any requirement for the passage of time

 

39



--------------------------------------------------------------------------------

or the giving of notice) described in paragraph (g) of this Section 7.01, the
Facility Termination Date shall occur, EIS (if it is then serving as the
Collection Agent) shall cease to be the Collection Agent, and the Purchaser (or
its assigns or designees) shall become the Collection Agent. Upon any such
declaration or designation or upon such automatic termination, the Purchaser
shall have, in addition to the rights and remedies under this Agreement, all
other rights and remedies with respect to the Receivables provided after default
under the UCC and under other applicable law, which rights and remedies shall be
cumulative.

 

ARTICLE VIII

 

INDEMNIFICATION

 

SECTION 8.01    Indemnities by the Seller.  Without limiting any other rights
which the Purchaser may have hereunder or under applicable law, the Seller
hereby agrees to indemnify the Purchaser and its assigns and transferees or any
of their respective officers, directors, employees or advisors (each, an
“Indemnified Party”) from and against any and all damages, claims, losses,
liabilities and related costs and expenses (including reasonable attorneys’
fees, but excluding consequential damages incurred by an Indemnified Party (it
being agreed that consequential damages payable by an Indemnified Party to a
third party are not excluded)) (all of the foregoing being collectively referred
to as “Indemnified Amounts”), awarded against or incurred by any Indemnified
Party arising out of or as a result of this Agreement or the purchase or
contribution of any Transferred Receivables or in respect of any Transferred
Receivable, including, without limitation, arising out of or as a result of:

 

(i)  the characterization in any Seller Report or other statement made by the
Seller of any Transferred Receivable as an Eligible Receivable which is not an
Eligible Receivable as of the date of such Seller Report or statement;

 

(ii)  any representation or warranty or statement made or deemed made by the
Seller (or any of its officers) under or in connection with this Agreement,
which shall have been incorrect in any material respect when made;

 

40



--------------------------------------------------------------------------------

 

(iii)  the failure by the Seller to comply with any applicable law, rule or
regulation with respect to any Transferred Receivable or the related Contract;
or the failure of any Transferred Receivable or the related Contract to conform
to any such applicable law, rule or regulation;

 

(iv)  the failure to vest in the Purchaser absolute ownership of the Receivables
that are, or that purport to be, the subject of a Purchase from the Seller or
contribution by the Seller under this Agreement and the Related Security and
Collections in respect thereof, free and clear of any Adverse Claim;

 

(v)  the failure of the Seller to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction with respect to any Receivables that are, or that
purport to be, the subject of a Purchase from the Seller or contribution by the
Seller under this Agreement and the Related Security and Collections in respect
thereof, whether at the time of any such Purchase or contribution or at any
subsequent time;

 

(vi)  any dispute, claim, offset or defense (including termination for
convenience or default by a governmental Obligor, but not including discharge in
bankruptcy of an Obligor) of or by the Obligor to the payment of any Receivable
that is, or that purports to be, the subject of a Purchase from the Seller or
contribution by the Seller under this Agreement (including, without limitation,
a defense based on such Receivable or the related Contract not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or services related to such Receivable or the furnishing or failure
to furnish such merchandise or services or relating to collection activities
with respect to such Receivable (if such collection activities were performed by
the Seller acting as Collection Agent);

 

(vii)  any failure of funds or revenues to be set aside or otherwise
appropriated for payment of any U.S. Government Receivable arising out of an
Approved Government Contract;

 

41



--------------------------------------------------------------------------------

 

(viii)  any failure to obtain any acknowledgment, authorization or approval
under, or provide any notice required by, the Assignment of Claims Act with
respect to any Approved Government Contract;

 

(ix)  the sale or contribution of any Receivable by the Seller in violation of
applicable laws;

 

(x)  any failure of the Seller, as Collection Agent or otherwise, to perform its
duties or obligations in accordance with the provisions hereof;

 

(xi)  any products liability or other claim arising out of or in connection with
merchandise or services which are the subject of any Contract;

 

(xii)  the commingling of Collections of Transferred Receivables by the Seller
or a designee of the Seller, as Collection Agent or otherwise, at any time with
other funds of the Seller or an Affiliate of the Seller;

 

(xiii)  any investigation, litigation or proceeding related to this Agreement or
the use of proceeds of Purchases or the ownership of Receivables sold or
contributed by it, the Related Security, or Collections with respect thereto or
in respect of any Receivable, Related Security or Contract;

 

(xiv)  any failure of the Seller to comply with its covenants contained in this
Agreement;

 

(xv)  any Collection Agent Fees or other costs and expenses payable to any
replacement Collection Agent, to the extent in excess of the Collection Agent
Fees payable to the Seller hereunder; or

 

(xvi)  any claim brought by any Person other than an Indemnified Party arising
from any activity by the Seller or any Affiliate of the Seller in servicing,
administering or collecting any Transferred Receivable.

 

It is expressly agreed and understood by the parties hereto (i) that the
foregoing indemnification is not intended to, and shall not, constitute a
guarantee of the collectibility or payment of the Transferred Receivables and
(ii) that nothing in this Section 8.01 shall require the Seller to indemnify any

 

42



--------------------------------------------------------------------------------

Person (A) for Receivables which are not collected, not paid or uncollectible on
account of the insolvency, bankruptcy, or financial inability to pay of the
applicable Obligor, (B) for damages, losses, claims or liabilities or related
costs or expenses to the extent found in a final non-appealable judgment of a
court of competent jurisdiction to have resulted from such Person’s gross
negligence or willful misconduct, or (C) for any income taxes, franchise taxes
or any other tax or fee measured by income, capital or the number of shares or
other equity interests outstanding incurred by such Person arising out of or as
a result of this Agreement or in respect of any Transferred Receivable or any
Contract.

 

SECTION 8.02    Procedures When Litigation or Similar Proceedings
Involved.  (a)  In case any suit, proceeding or action is brought or any claim
is asserted against any Indemnified Party (and a claim for indemnification in
respect thereof may be made by such Indemnified Party against the Seller under
Section 8.01 hereof), such Indemnified Party shall promptly give notice of such
suit, proceeding, action or claim of which it has notice to the Seller;
provided, however, that failure of such Indemnified Party to give such notice
shall not relieve the Seller from any of its obligations under the indemnity
herein, except to the extent such failure prejudices the defense of such suit,
proceeding or action, or the contest of such claim, by the Seller.

 

(b)  Following receipt by the Seller of any such notice from an Indemnified
Party as provided in subsection (a) above, and provided that (i) the Seller
shall have acknowledged in writing that, to the extent of the matters of any
suit, proceeding, action or other claim for which the Seller wishes to assume
the defense as set forth below, Section 8.01 will cover any judgment,
settlement, loss, costs or expenses in any suit, proceeding, action or other
claim referred to in such notice (provided such acknowledgment shall not be
deemed to expand the Seller’s obligations under Section 8.01 hereof), (ii) no
Event of Termination or Incipient Event of Termination has occurred and is
continuing and (iii) such suit, proceeding, action or other claim does not
involve any claim by the Seller against any Indemnified Party or any claim by an
Indemnified Party against the Seller, then the Seller shall be entitled to
assume control of and conduct the defense of any or

 

43



--------------------------------------------------------------------------------

all of the matters involved in such suit, proceeding, action or other claim on
behalf of such Indemnified Party at the Seller’s own cost and expense with
independent counsel reasonably satisfactory to the Agent, and if the Seller
shall so assume the defense of any or all of the matters involved in such suit,
proceeding, action or other claim, the Seller shall consult with the Agent and
such Indemnified Party and shall conduct such defense with due diligence and at
its own cost and expense. To the extent of the matters for which the Seller has
so assumed the defense, any participation in such defense by the Agent or such
Indemnified Party shall be at their sole cost and expense and not subject to
indemnification hereunder. Except as otherwise provided in the preceding
sentence, nothing in this subparagraph (b) is intended in any way to diminish
the obligation of the Seller to pay promptly on demand the legal fees and
expenses of any Indemnified Party.

 

(c)  The Seller shall not be liable for any settlement of or confession of
judgment in any action or proceeding without its consent provided that if an
Event of Termination or Incipient Bankruptcy Event of Termination shall have
occurred and be continuing, the Indemnified Party shall notify the Seller of any
proposed settlement but shall not be required to obtain the Seller’s consent.

 

(d)  The Seller, at its own cost and expense, agrees to assist, at the request
of and to the extent reasonably required by the Agent or any Indemnified Party,
in any suit, proceeding or other action brought by or against such Indemnified
Party relating to any of the transactions contemplated by this Agreement or any
of the Receivables, Related Security or any related Contracts and as to which
the Seller has any indemnification obligation; provided, that in rendering any
such assistance, the Seller shall not be obligated to take any action or provide
any information to any party if to do so would be reasonably likely to result in
a loss of the attorney-client privilege.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01    Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or consent to any departure by the Seller therefrom shall be
effective unless in a writing signed by the Purchaser and, in the case of any
amendment, also signed by the Seller, and then such amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. No failure on the part of the Purchaser to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver

 

44



--------------------------------------------------------------------------------

thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.

 

SECTION 9.02    Notices, Etc.  All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication) and be faxed or delivered, to each party hereto, at its
address set forth under its name on the signature pages hereof or at such other
address as shall be designated by such party in a written notice to the other
parties hereto. Notices and communications by facsimile shall be effective when
sent (and shall be followed by hard copy sent by regular mail), and notices and
communications sent by other means shall be effective when received.

 

SECTION 9.03    Binding Effect; Assignability.  (a)  This Agreement shall be
binding upon and inure to the benefit of the Seller, the Purchaser and their
respective successors and assigns; provided, however, that the Seller may not
assign its rights or obligations hereunder or any interest herein without the
prior written consent of the Purchaser. In connection with any sale or
assignment by the Purchaser of all or a portion of the Transferred Receivables,
the buyer or assignee, as the case may be, shall, to the extent of its purchase
or assignment, have all rights of the Purchaser under this Agreement (as if such
buyer or assignee, as the case may be, were the Purchaser hereunder) except to
the extent specifically provided in the agreement between the Purchaser and such
buyer or assignee, as the case may be.

 

(b)  This Agreement shall create and constitute the continuing obligations of
the parties hereto in accordance with its terms, and shall remain in full force
and effect until such time, after the Facility Termination Date, when all of the
Transferred Receivables are either collected in full or become Defaulted
Receivables; provided, however, that rights and remedies with respect to any
breach of any representation and warranty made by the Seller pursuant to Article
IV and the provisions of Article VIII and Sections 9.04, 9.05 and 9.06 shall be
continuing and shall survive any termination of this Agreement.

 

SECTION 9.04    Costs, Expenses and Taxes.  (a)  In addition to the rights of
indemnification granted to the Purchaser pursuant to Article VIII hereof, the
Seller agrees to pay on demand all reasonable costs and expenses in connection
with the preparation, execution and delivery of this Agreement

 

45



--------------------------------------------------------------------------------

and the other documents and agreements to be delivered hereunder, including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for the Purchaser withrespect thereto and with respect to advising the Purchaser
as to its rights and remedies under this Agreement, and the Seller agrees to pay
all reasonable costs and expenses, if any (including reasonable counsel fees and
expenses), in connection with the enforcement of this Agreement and the other
documents to be delivered hereunder excluding, however, any costs of enforcement
or collection of Transferred Receivables which are not paid on account of the
insolvency, bankruptcy or financial inability to pay of the applicable Obligor.

 

(b)  In addition, the Seller agrees to pay any present or future stamp or other
documentary taxes or any other excise or property taxes which arise from any
payment made by the Seller hereunder or from the execution, delivery and
registration of, or otherwise with respect to, this Agreement or the other
documents or agreements to be delivered hereunder.

 

SECTION 9.05    No Proceedings.  The Seller hereby agrees that it will not
institute against, or join any other Person in instituting against, the
Purchaser any proceeding of the type referred to in Section 7.01(g) so long as
there shall not have elapsed one year plus one day since the later of (i) the
Facility Termination Date and (ii) the date on which all of the Transferred
Receivables are either collected in full or become Defaulted Receivables.

 

SECTION 9.06    Confidentiality.  (a)  Unless otherwise required by applicable
law, each party hereto agrees to maintain the confidentiality of this Agreement
in communications with third parties and otherwise; provided that this Agreement
may be disclosed to (i) third parties to the extent such disclosure is made
pursuant to a written agreement of confidentiality in form and substance
reasonably satisfactory to the other party hereto, (ii) such party’s legal
counsel, auditors and other professional advisers and the Purchaser’s assignees,
if they agree in each case to hold it confidential, (iii) to rating agencies
rating any securities of EDS or the Seller and (iv) to the extent required by
applicable law or regulation or by any court, regulatory body or agency having
jurisdiction over such party; provided, further, that such party shall have no
obligation of confidentiality in respect of any information which may be
generally available to the public or becomes available to the public through no
fault of such party.

 

46



--------------------------------------------------------------------------------

 

(b)  Notwithstanding anything to the contrary contained in this Agreement, the
Purchaser and its assigns shall not have any right to read, review, obtain a
counterpart or copy of, or copy or abstract of any of the provisions of, any
Contract; provided, however, that in connection with any effort by the Agent or
any Collection Agent (which is not EDS or an Affiliate of EDS) to collect any
Defaulted Receivable, the Seller shall furnish or obtain from EDS with respect
to that Defaulted Receivable and provide to the Agent or such Collection Agent
such information concerning the rights and remedies of the Seller or EDS, as the
case may be, in connection with the collection of that Defaulted Receivable
(which in the case of any Contract that does not contain or impose any
limitations on the disclosure, publication, distribution, circulation, copying,
abstracting or other dissemination of the Contract and its terms, will include
copies of the payment terms or abstracts of the payment terms of that Contract)
as shall be necessary for the Agent or such Collection Agent to pursue the
collection of that Defaulted Receivable, including to prosecute any legal action
to collect that Defaulted Receivable.

 

SECTION 9.07    GOVERNING LAW.  THIS AGREEMENT SHALL, IN ACCORDANCE WITH Section
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO ANY CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION, EXCEPT TO THE EXTENT THAT,
PURSUANT TO THE UCC OF THE STATE OF NEW YORK, THE PERFECTION AND THE EFFECT OF
PERFECTION OR NON-PERFECTION OF THE PURCHASER’S OWNERSHIP OF OR SECURITY
INTEREST IN THE RECEIVABLES ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER
THAN THE STATE OF NEW YORK.

 

SECTION 9.08    Third Party Beneficiary.  Each of the parties hereto hereby
acknowledges that the Purchaser may assign all or any portion of its rights
under this Agreement and that such assignees may (except as otherwise agreed to
by such assignees) further assign their rights under this Agreement, and the
Seller hereby consents to any such assignments. All such assignees, including
parties to the Sale Agreement in the case of assignment to such parties, shall
be third party beneficiaries of, and shall be entitled to enforce the
Purchaser’s rights and remedies under, this Agreement to the same extent as if
they were parties thereto, except to the extent specifically limited under the
terms of their assignment; provided, however, that such documents or instruments
shall not

 

47



--------------------------------------------------------------------------------

include any Contracts or any confidential information of the Seller or any of
its Affiliates.

 

SECTION 9.09    Execution in Counterparts.  This Agreement may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original and all of which when taken together shall constitute one and the
same agreement.

 

48



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

SELLER:

  

EDS INFORMATION SYSTEMS L.L.C.

    

By:

  

/S/    SCOTT J. KRENZ

--------------------------------------------------------------------------------

         

Title:  Scott J. Krenz,

Treasurer

    

5400 Legacy Drive

H1-3A-93

Plano, Texas 75024

    

Attention:  Anthony C. Glasby

Facsimile No.:  (972) 605-8640

PURCHASER:

  

LEGACY RECEIVABLES LLC

    

By:

  

/S/    SCOTT J. KRENZ

--------------------------------------------------------------------------------

         

Title:  Scott J. Krenz,

Treasurer

    

5400 Legacy Drive

H1-3A-93

Plano, Texas 75024

    

Attention:  Anthony C. Glasby

Facsimile No.:  (972) 605-8640

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

CREDIT AND COLLECTION POLICY

 

A-1



--------------------------------------------------------------------------------

 

EXHIBIT B

 

LOCK-BOX BANKS

 

 

B-1



--------------------------------------------------------------------------------

 

EXHIBIT C

 

FORM OF

DEFERRED PURCHASE PRICE NOTE

 

New York, New York

December     , 200_

 

FOR VALUE RECEIVED, LEGACY RECEIVABLES LLC, a Delaware limited liability company
(the “Purchaser”), hereby promises to pay to EDS INFORMATION SYSTEMS L.L.C., a
Delaware limited liability company (the “Seller”), the principal amount of this
Note, determined as described below, together with interest thereon at a rate
per annum equal at all times to 2.25% per annum above the Eurodollar Rate (as
defined in the Sale Agreement) for periods of one month, in each case in lawful
money of the United States of America. Capitalized terms used herein but not
defined herein shall have the meanings assigned to such terms in the Purchase
and Contribution Agreement dated as of December 27, 2002 between the Seller and
the Purchaser (such agreement, as it may from time to time be amended, restated
or otherwise modified in accordance with its terms, the “Purchase and
Contribution Agreement”). This Note is the note referred to in the definition of
“Deferred Purchase Price” in the Purchase and Contribution Agreement.

 

The aggregate principal amount of this Note at any time shall be equal to the
difference between (a) the sum of the aggregate principal amount of this Note on
the date of the issuance hereof and each addition to the principal amount of
this Note pursuant to the terms of Section 2.02 of the Purchase and Contribution
Agreement minus (b) the aggregate amount of all payments made in respect of the
principal amount of this Note, in each case, as recorded on the schedule annexed
to and constituting a part of this Note, but failure to so record shall not
affect the obligations of the Purchaser to the Seller.

 

The entire principal amount of this Note shall be due and payable one year and
one day after the Facility Termination Date or such later date as may be agreed
in writing by the Seller and the Purchaser. The principal amount of this Note
may, at the option of the Purchaser, be prepaid in whole at any time or in part
from time to time. Interest on this Note shall be paid in arrears on each
Settlement Date, at maturity and thereafter on demand. All payments hereunder
shall be made by

 

C-1



--------------------------------------------------------------------------------

wire transfer of immediately available funds to such account of the Seller as
the Seller may designate in writing.

 

Notwithstanding any other provisions contained in this Note, in no event shall
the rate of interest payable by the Purchaser under this Note exceed the highest
rate of interest permissible under applicable law.

 

The obligations of the Purchaser under this Deferred Purchase Price Note are (a)
subordinated in right of payment, to the extent set forth in Section 2.03(c) of
the Purchase and Contribution Agreement, to the prior payment in full of all
Capital, Yield, Fees and other obligations of the Purchaser under the Sale
Agreement, and (b) do not constitute a claim against the Purchaser to the extent
that the funds of the Purchaser are insufficient to make all payments required
to be made by and fulfill all other obligations of the Purchaser under the Sale
Agreement.

 

Notwithstanding any provision to the contrary in this Deferred Purchase Price
Note or elsewhere, other than with respect to payments specifically permitted by
Section 2.03(c) of the Purchase and Contribution Agreement, no demand for any
payment may be made hereunder, no payment shall be due with respect hereto and
the Seller shall have no claim for any payment hereunder prior to the occurrence
of the Facility Termination Date and then only on the date, if ever, when all
Capital, Yield, Fees and other obligations owing under the Sale Agreement shall
have been paid in full.

 

In the event that, notwithstanding the foregoing provision limiting such
payment, the Seller shall receive any payment or distribution on this Deferred
Purchase Price Note which is not specifically permitted by Section 2.03(c) of
the Purchase and Contribution Agreement, such payment shall be received and held
in trust by the Seller for the benefit of the entities to whom the obligations
are owed under the Sale Agreement and shall be promptly paid over to such
entities.

 

The Purchaser hereby waives diligence, presentment, demand, protest and notice
of any kind whatsoever.

 

Neither this Note, nor any right of the Seller to receive payments hereunder,
shall, without the prior written consent of the Purchaser and (so long as the
Sale Agreement remains in effect or any amounts remain outstanding thereunder)
the Agent under the Sale Agreement, be assigned, transferred,

 

C-2



--------------------------------------------------------------------------------

exchanged, pledged, hypothecated, participated or otherwise conveyed.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

LEGACY RECEIVABLES LLC

By:

 

 

--------------------------------------------------------------------------------

   

Title:

 

C-3



--------------------------------------------------------------------------------

 

SCHEDULE TO DEFERRED PURCHASE PRICE NOTE

 

--------------------------------------------------------------------------------

Date

 

Addition to
Principal Amount

 

Amount of
Principal Paid
or Prepaid

  

Unpaid
Principal
Balance

  

Notation
Made By

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

C-4



--------------------------------------------------------------------------------

 

EXHIBIT D

 

FORM OF PURCHASER LOAN NOTE

 

New York, New York

$                                         

 

                                         , 200  

 

FOR VALUE RECEIVED, EDS Information Services L.L.C., a Delaware limited
liability company (the “Company”), hereby promises to pay to Legacy Receivables
LLC, a Delaware limited liability company (the “Lender”), no later than twelve
(12) months from the date hereof or on demand if sooner made, the principal sum
of $100,000,000 Dollars (or such lesser amount as shall equal the aggregate
unpaid principal amount of the Purchaser Loans made by the Lender to the Company
under the Purchase and Contribution Agreement referred to below), and to pay on
each Settlement Date interest on the unpaid principal amount of the Purchaser
Loans at a rate per annum equal at all times to 1% per annum above the
Eurodollar Rate (as defined in the Sale Agreement) for periods of one month, in
each case in lawful money of the United States of America and in immediately
available funds.

 

The date and amount of each Purchaser Loan made by the Lender to the Company
from the date hereof until the repayment of all sums due hereunder, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof.

 

This Note is the Purchaser Loan Note referred to in the Purchase and
Contribution Agreement (as amended, restated or otherwise modified from time to
time, the “Purchase and Contribution Agreement”) dated as of December 27, 2002
between the Company and the Lender, as the Seller and the Purchaser,
respectively, and evidences Purchaser Loans made by the Lender thereunder.
Capitalized terms used in this Note and not defined herein have the respective
meanings assigned to them in the Purchase and Contribution Agreement.

 

The principal amount of this Note may, at the option of the Company, be prepaid
in whole at any time or in part from time to time.

 

D-1



--------------------------------------------------------------------------------

 

Notwithstanding any other provisions contained in this Note, in no event shall
the rate of interest payable by the Company under this Note exceed the highest
rate of interest permissible under applicable law.

 

The Company hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever with respect to this Note.

 

In the event the Lender shall refer this Note to an attorney for collection, the
Company agrees to pay, in addition to unpaid principal and interest, all the
costs and expenses incurred in attempting or effecting collection hereunder,
including reasonable attorney’s fees, whether or not suit is instituted.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

EDS INFORMATION SERVICES L.L.C.

By:

 

 

--------------------------------------------------------------------------------

   

Title:

 

D-2



--------------------------------------------------------------------------------

 

SCHEDULE TO PURCHASER LOAN NOTE

--------------------------------------------------------------------------------

Date

 

Amount of
Purchaser Loan

 

Amount of
Principal Paid
or Prepaid

  

Unpaid
Principal
Balance

  

Notation
Made By

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

D-3